BRITT, Judge.
The two asignments of error brought forward and argued in defendant’s brief relate to the trial court’s instructions to the jury.
In her first assignment of error, defendant contends that in recapitulating certain evidence, the court expressed an opinion which was prejudicial to the defendant, in violation of G.S. 1-180. We disagree with this contention. In the first place, we do not think the portion of the charge complained of constituted an expression of opinion. Furthermore, just before the trial judge submitted the case to the jury, he said: “The Court has no opinion, ladies and gentlemen, as to what your verdict should be in this case, and the Court does not intimate an opinion.” We perceive no prejudice. The assignment of error is overruled.
*437In her second assignment of error, defendant contends that the court in its instructions relating to the law of self-defense failed to apply the law to the facts, in violation of G.S. 1-180. We disagree with this contention and conclude that the trial judge adequately applied the law of self-defense to the evidence introduced in the trial. The assignment of error is overruled.
After a careful review of the entire record, we conclude that the defendant received a fair trial, free from prejudicial error, and that the sentence imposed was well within the limits prescribed by statute.
No error.
Judges Campbell and Graham concur.